Citation Nr: 0525253	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-01 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for ischemic heart 
disease as a residual of beriberi for accrued benefits 
purposes.

3. Entitlement to service connection for peptic ulcer disease 
for accrued benefits purposes.

4. Entitlement to service connection for dysentery for 
accrued benefits purposes.

5. Entitlement to service connection for pulmonary 
tuberculosis for accrued benefits purposes.

6. Entitlement to service connection for hypertension for 
accrued benefits purposes.  

7. Entitlement to service connection for helminthiasis for 
accrued benefits purposes.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942, and from April 1945 to June 1946.  A certificate 
of death shows that he died on January [redacted], 2000.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In April 2000, the RO denied the appellant's 
claims for service connection for accrued benefits purposes.  
In July 2000, the RO denied service connection for the cause 
of the veteran's death.  

In November 2003, the Board remanded the case for medical 
records.  The agency of original jurisdiction (AOJ) did not 
contact the hospital or request the medical records 
identified by the Board.  Consequently, the case must be 
returned to the AOJ to complete the development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The record indicates that the veteran was treated for 
pulmonary tuberculosis and hypertensive heart disease by the 
Veterans Memorial Medical Center in Quezon City, Philippines, 
during the 1970s.  In a November 2003 remand, the Board asked 
the AOJ to obtain all of the veteran's medical records from 
that facility.  The AOJ did not request the records from the 
Veterans Memorial Medical Center in Quezon City, but rather 
asked for VA treatment records from the VA clinic in Manila.  
There was apparently some confusion at the AOJ.  The Veterans 
Memorial Medical Center in Quezon City is a hospital run by 
the Philippine government.  It is separate and apart from the 
United States Department of Veterans Affairs and its 
facilities.  

In this case, all relevant VA records appear to be in the 
file.  The records the Board is seeking are from the non-VA 
Veterans Memorial Medical Center in Quezon City.  The 
appellant has completed the appropriate releases.  The AOJ 
must address the correct facility and ask for the veteran's 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders and that VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

1.  Make arrangements to obtain all of 
the veteran's medical records from the 
Veterans Memorial Medical Center in 
Quezon City, Philippines.  The Board 
again distinguishes the Veterans Memorial 
Medical Center from VA facilities.  

2.  Thereafter, the RO should readjudicate 
the claims for service connection for the 
cause of the veteran's death, and the 
multiple claims for service connection for 
accrued benefits purposes, in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a SSOC.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


